Citation Nr: 0205794	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  94-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Louisville, 
Kentucky (hereinafter RO).  This case was most recently 
certified to the Board by the Cleveland, Ohio RO.

In an October 1996 decision, the Board denied the veteran's 
claim of entitlement to post-traumatic stress disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In July 1998, the Court 
vacated the Board's decision and remanded this issue for 
further development.  The case is now ready for appellate 
review.


FINDING OF FACT

The preponderance of the evidence does not show that the 
veteran currently has post-traumatic stress disorder.


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that the veteran experienced 
an acute depressive reaction in May 1969.  The precipitating 
stress factor was noted as traumatic events faced in combat.  
The veteran's service discharge examination conducted in July 
1969, reported a normal psychiatric examination.  

In June 1992, the veteran was awarded Social Security 
disability benefits for disabilities other than post 
traumatic stress disorder. 

Subsequent to service discharge, private medical records from 
Humana Hospital dated in 1992, show diagnoses of substance 
and alcohol abuse.  A VA outpatient treatment record dated in 
April 1993, shows a diagnosis of adjustment disorder with 
depression.  A VA psychiatric examination dated in July 1993, 
found alcohol dependence and cannabis abuse in remission, and 
rule out organic mood disorder.  VA outpatient treatment 
records dated in January and February 1994, diagnosed an 
adjustment disorder with depressive symptoms, and alcohol 
abuse was again diagnosed in February 1994.  

Thereafter, a provisional diagnosis of post-traumatic stress 
disorder was rendered when hospitalized at a VA facility 
during May and June 1994 for treatment of polysubstance 
abuse.  Also diagnosed at discharge from the VA medical 
center were alcohol, opiate and cocaine dependence, marijuana 
abuse, and dysthymia.

A VA psychiatric examination, signed by a psychologist and 
conducted in November 1994 found a psychotic disorder, not 
otherwise specified; severe alcohol dependence, mild cocaine 
dependence; moderate marijuana abuse; opiate dependence, in 
remission; and dysthymia.  Psychological testing specific to 
post-traumatic stress disorder generated a mixed diagnostic 
picture, with the Malone Clinical Multiaxial Inventory-2 and 
the Minnesota Multiphasic Personality Inventory not 
diagnostic for post-traumatic stress disorder.  However, the 
Mississippi Scale for Combat-Related Post-Traumatic Stress 
Disorder was diagnostic for post-traumatic stress disorder.  
The examiner opined that the veteran reported extensive 
combat experience which "would likely yield a diagnosis of 
[post-traumatic stress disorder].  However, he presents with 
marked psychotic symptoms which are mildly paranoid in 
nature.  His continued alcohol use may be a mediating factor 
in his current clinical picture."  Post-traumatic stress 
disorder was not diagnosed.

A VA psychiatric examination conducted in April 1996, and 
signed by two physicians, diagnosed chronic alcohol 
dependence, in partial remission; marijuana, cocaine, and 
heroin abuse in remission; and probable mild substance-
related mood disorder.  The examiners opined that the veteran 

probably was exposed to a lot of trauma 
in Vietnam.  He has been drinking for 20 
years.  His drinking is so chronic, he is 
unable to stop, and he is still drinking.  
The patient may have some symptoms of 
post-traumatic stress disorder, but he 
does not show other major symptoms of 
this.  He probably has them, but his 
chronic alcoholism is mixing up his 
picture completely at this time.  

Records from the Louisville Veterans Outreach Center dated 
from 1993 to 1997, indicate the veteran was screened for 
post-traumatic stress disorder.  While symptoms of post 
traumatic stress disorder were at times noted, the disorder 
was not diagnosed.  The veteran was counseled for substance 
abuse and was admitted to the VA Medical Center Substance 
Abuse Treatment Program.

A VA outpatient treatment record dated in October 2000 
indicated that the veteran needed a mental health consult for 
depression and post-traumatic stress disorder.  

An outpatient treatment record dated in November 2000, 
reported post-traumatic stress disorder, by history.  A 
separate November 2000 VA outpatient clinic report, signed by 
a "psychiatric clinic specialist," does include a diagnosis 
of post traumatic stress disorder.  The examiner did not 
indicate that she was either a physician or a psychologist.  
The report notes that the veteran served in Vietnam, however, 
specific stressors supporting the diagnosis are not discussed 
in the report itself.  

In March and September 2001 outpatient treatment records 
reported assessments of depression.  Each assessment was 
signed by a physician.

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Veterans Claims Assistance 
Act and the implementing regulations pertinent to the issue 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran has been informed of the 
criteria for establishing entitlement to service connection 
for post-traumatic stress disorder.  The veteran has 
submitted pertinent evidence in support of his claim.  The RO 
has informed the veteran by its letters, the statement of the 
case, and supplemental statements of the case of the evidence 
needed to substantiate his claim and advised him of the 
evidence it has obtained.  Additionally, the veteran has been 
provided numerous medical examinations with regard to this 
claim.  The RO complied with a Board remand dated in April 
1999, and obtained additional evidence.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The veteran has indicated the 
existence of no additional evidence pertinent to his claim.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  An additional remand to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claim on appeal.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).  The adjudication of a claim for 
service connection for post-traumatic stress disorder 
requires an evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a) (West 1991).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2001); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the present case, the Board must conclude that the 
preponderance of the evidence is against entitlement to 
service connection for post-traumatic stress disorder.  In 
this regard the Board acknowledges that the record does 
include a single November 2000 diagnosis of post traumatic 
stress disorder by a "psychiatric clinic specialist."  This 
examiner is not identified as either a physician, osteopath, 
or psychologist.  In the report the "specialist" noted the 
veteran's Vietnam service.  The report, however, does not 
detail any in-service stressor, or explain why an in-service 
stressor is linked to the diagnosis.  Indeed, the Board notes 
that the examiner possibly may have been influenced by the 
veteran's own report that he was "pending increase in [post 
traumatic stress disorder.]"  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence...[and] a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.)  The veteran, of course, was not 
service connected for post traumatic stress disorder in 
November 2000.  Thus, the Board finds the November 2000 
diagnosis to be of minimal probative value.

In contrast, every other diagnosis of record, to include 
every diagnosis offered by a physician, an osteopath, a 
psychologist, and/or a social worker is not post traumatic 
stress disorder.  While these diagnoses vary from examiner to 
examiner, the preponderance of the evidence overwhelmingly 
shows that the veteran does not currently have post traumatic 
stress disorder.  The Board finds these diagnoses, the 
majority of which are signed by physicians, psychologists, 
and social workers specializing in psychiatry to be of great 
probative value.  Based on this evidence, and the problems 
detailed above with the November 2000 diagnosis, the Board 
finds that service connection for post traumatic stress 
disorder must be denied.

In reaching this decision the Board acknowledges the fact 
that the record includes evidence that the veteran was in 
combat.  As noted, however, a grant of service connection for 
post-traumatic stress disorder requires all of the following: 
medical evidence of a current diagnosis, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).

Without a diagnosis showing that the veteran currently has 
the claimed disability, the claim of entitlement to service 
connection for post-traumatic stress disorder must be denied.  
This is true notwithstanding that the record supports a 
finding that the veteran did serve in combat; that he had a 
raw score on the Mississippi Scale for Combat-Related 
Post-Traumatic Stress Disorder which was diagnostic of post 
traumatic stress disorder; and that his reports of extensive 
combat experiences, alone, would likely yield a diagnosis of 
post-traumatic stress disorder.  Simply put, without a 
diagnosis showing that the veteran currently has post 
traumatic stress disorder related to stressors experienced 
while in service, the Board may not substitute its own 
medical conclusion over the conclusions made by physicians, 
psychologists, and social workers who actually examined the 
veteran.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

